DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEPHEN A. STUBBS,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-618

                              [June 23, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 502013CF009976A.

   Stephen A. Stubbs, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.